- Generated by Worth Higgins & Associates Exhibit 99.1 DEAR SHAREHOLDER GLADE M. KNIGHT Although weakening economic conditions have impacted both business and leisure travel, we believe Apple REIT Eight, Inc. remains well-positioned to endure the recession and be highly competitive within our markets as the downturn subsides. The Companys portfolio of lodging real estate includes 51 strategically located Marriott® - and Hilton® -branded hotels that were acquired primarily on an all-cash basis. The strength of our balance sheet, our market diversity and the quality of our real estate continue to provide confidence in our ability to limit our downside, even in these most uncertain economic times. The hotels within the Apple REIT Eight portfolio reported an average occupancy rate of 70 percent, an average daily rate (ADR) of $111 and revenue per available room (RevPAR) of $78, during the second quarter of this year. For the same three-month period last year, average occupancy was 77 percent, ADR was $122 and RevPAR was $94. For the six-month periods ending June 30, 2009 and 2008, occupancy was 65 percent and 73 percent, ADR was $110 and $120 and RevPAR was $71 and $88, respectively. Because the majority of our hotels were purchased in 2008, year-over-year comparisons will become more meaningful as the portfolio of hotels matures. During the second quarter of this year, our portfolio of hotels achieved funds from operations (FFO) that totaled $11.4 million, or $0.12 per share. FFO for the same period last year was $12.2 million, or $0.14 per share. For the six-month periods ending June 30, 2009 and 2008, FFO was $17.4 million or $0.19 per share, and $20.5 million or $0.25 per share, respectively. While we cannot predict what conditions will be like for the hospitality industry during the remainder of this year, we are hopeful that the economic downturn has moderated and begun to improve. It is important to remember that we own our hotels and even though we may experience declines in revenue from time to time, our capital structure mitigates the risk of losing our assets. We are pleased to report that the conversion of Hotel 57 located in New York City to the Renaissance® New York Hotel 57 was completed at the end of April 2009. This newly Marriott® branded hotel is ideally located in midtown Manhattan, in the heart of New Yorks shopping district. The disruptions to common areas and rooms associated with the renovation have subsided and we believe the property is well-poised to begin gaining market share and reach its full potential. As such, we anticipate that we will begin to see improved performance results from this hotel in the coming months. The Companys annualized dividend rate changed from eight percent to seven percent, based on an $11 share price, beginning with our May 15, 2009 payment. Dividends for the second quarter of this year were $0.20 per share. For the six-month period ending, June 30, 2009, shareholders received a dividend of $0.42. We remain vigilant and will keep you abreast of any significant changes in the status of our operations in upcoming shareholder reports. As always, thank you for investing with us. Sincerely, Glade M. Knight Chairman and Chief Executive Officer STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, 2009 Three months ended June 30, 2008 Six months ended June 30, 2009 Six months ended June 30, 2008 (In thousands except statistical data) REVENUES Room revenue $ 42,340 $ 30,253 $ 76,519 $ 41,884 Other revenue 3,196 1,966 5,977 2,946 Total revenues $ 45,536 $ 32,219 $ 82,496 $ 44,830 EXPENSES Direct operating expense $ 11,752 $ 7,685 $ 22,196 $ 11,086 Other hotel operating expenses 19,186 12,390 37,126 18,442 General and administrative 1,298 1,271 2,360 2,415 Depreciation 8,110 4,913 15,975 7,642 Investment income, net (5 ) (2,053 ) (17 ) (8,311 ) Interest expense, net 1,867 715 3,410 742 Total expenses $ 42,208 $ 24,921 $ 81,050 $ 32,016 NET INCOME Net income $ 3,328 $ 7,298 $ 1,446 $ 12,814 Unrealized gain/(loss) on investments 1,206 (2,337 ) 1,577 (2,337 ) Comprehensive income $ 4,534 $ 4,961 $ 3,023 $ 10,477 Net income per share $ 0.04 $ 0.08 $ 0.02 $ 0.16 FUNDS FROM OPERATIONS (A) Net income $ 3,328 $ 7,298 $ 1,446 $ 12,814 Depreciation of real estate owned 8,110 4,913 15,975 7,642 Funds from operations $ 11,438 $ 12,211 $ 17,421 $ 20,456 FFO per share $ 0.12 $ 0.14 $ 0.19 $ 0.25 WEIGHTED-AVERAGE SHARES OUTSTANDING 92,825 89,814 92,663 82,605 OPERATING STATISTICS Occupancy 70 % 77 % 65 % 73 % Average daily rate $ 111 $ 122 $ 110 $ 120 RevPAR $ 78 $ 94 $ 71 $ 88 Number of hotels 51 42 Dividends per share $ 0.20 $ 0.22 $ 0.42 $ 0.44 BALANCE SHEET HIGHLIGHTS (Unaudited) (In thousands) June 30, 2009 December 31, 2008 ASSETS Investment in hotels, net $ 979,820 $ 982,886 Other assets 28,739 20,162 Total assets $ 1,008,559 $ 1,003,048 LIABILITIES AND SHAREHOLDERS EQUITY Notes payable $ 172,365 $ 138,704 Other liabilities 23,011 22,040 Total liabilities 195,376 160,744 Total shareholders equity 813,183 842,304 Total liabilities & shareholders equity $ 1,008,559 $ 1,003,048 (A) Funds from operations (FFO) is defined as net income (loss) (computed in accordance with generally accepted accounting principles  GAAP) excluding gains and losses from sales of depreciable property, plus depreciation and amortization. The company considers FFO in evaluating property acquisitions and its operating performance and believes that FFO should be considered along with, but not as an alternative to, net income and cash flows as a measure of the companys activities in accordance with GAAP. FFO is not necessarily indicative of cash available to fund cash needs. The financial information furnished reflects all adjustments necessary for a fair presentation of financial position at June 30, 2009 and the results of operations for the interim periods ended June 30, 2009. Such interim results are not necessarily indicative of the results that can be expected for the full year. The accompanying financial statements should be read in conjunction with the audited financial statements and related notes appearing in the Apple REIT Eight, Inc. 2008 Annual Report. MARKET DIVERSITY Portfolio of hotels STATE / CITY ALABAMA Birmingham ARKANSAS Rogers (2), Springdale CALIFORNIA Burbank, Cypress, Oceanside, Sacramento, San Jose, Tulare FLORIDA Jacksonville, Orlando/Sanford, Tallahassee, Tampa GEORGIA Savannah/Port Wentworth, Savannah KANSAS Overland Park (3), Wichita KENTUCKY Bowling Green MARYLAND Annapolis MASSACHUSETTS Marlborough, Westford (2) MISSOURI Kansas City NEW JERSEY Somerset NEW YORK New York City NORTH CAROLINA Carolina Beach, Concord, Dunn, Fayetteville, Greensboro, Matthews, Wilmington, Winston-Salem OKLAHOMA Tulsa/South-Bixby SOUTH CAROLINA Columbia, Greenville, Hilton Head TENNESSEE Chattanooga TEXAS Texarkana (2) VIRGINIA Charlottesville, Harrisonburg, Norfolk/Chesapeake, Suffolk/Chesapeake (2), Virginia Beach (2) WASHINGTON Tukwila CORPORATE HEADQUARTERS 814 East Main Street Richmond, Virginia 23219 (804) 344-8121 (804) 344-8129 FAX www.applereiteight.com INVESTOR INFORMATION For additional information about the company, please contact: Kelly Clarke, Director of Investor Services 804-727-6321 or KClarke@applereit.com CORPORATE PROFILE Apple REIT Eight, Inc. is a real estate investment trust (REIT) focused on the ownership of hotels that generate attractive returns for our shareholders. Our hotels operate under the Courtyard® by Marriott® , Fairfield Inn® by Marriott® , Fairfield Inn & Suites® by Marriott® , Residence Inn® by Marriott® , SpringHill Suites® by Marriott® , TownePlace Suites® by Marriott® , Marriott® , Renaissance Hotels & Resorts® , Homewood Suites by Hilton® , Hilton Garden Inn® , Hampton Inn® and Hampton Inn & Suites® brands. Our portfolio consists of 51 hotels, containing a total of 5,909 guestrooms in 19 states. MISSION Apple REIT Eight is a premier real estate investment company committed to providing maximum value for our shareholders. COVER: HILTON GARDEN INN, HILTON HEAD, SC BACK: COURTYARD, CHARLOTTESVILLE, VA; HILTON GARDEN INN, ANNAPOLIS, MD; SPRINGHILL SUITES, SANFORD, FL This quarterly report contains forward-looking statements within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934. Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of the company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include: the availability and terms of financing; changes in national, regional and local economies and business conditions; competitors within the hotel industry; and the ability of the company to implement its operating strategy and to manage planned growth. In addition, the timing and amounts of distributions to common shareholders are within the discretion of the companys board of directors. Although the company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate; therefore, there can be no assurance that such statements included in this quarterly report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the company or any other person that the results or conditions described in such statements or the objectives and plans of the company will be achieved. Marriott® , Courtyard® by Marriott® , SpringHill Suites® by Marriott® , Fairfield Inn® by Marriott® , Fairfield Inn & Suites® by Marriott® , TownePlace Suites® by Marriott® , Residence Inn® by Marriott®  and Renaissance Hotels & Resorts®  are each a registered trademark of Marriott International, Inc. or one of its affiliates. All references to Marriott mean Marriott International, Inc. and all of its affiliates and subsidiaries and their respective officers, directors, agents, employees, accountants and attorneys. Marriott is not responsible for the content of this report, whether relating to the hotel information, operating information, financial information, Marriotts relationship with Apple REIT Eight or otherwise. Marriott was not involved in any way whether as an issuer or underwriter or otherwise in the Apple REIT Eight offering and received no proceeds from the offering. Marriott has not expressed any approval or disapproval regarding this report, and the grant by Marriott of any franchise or other rights to Apple REIT Eight shall not be construed as any expression of approval or disapproval. Marriott has not assumed and shall not have any liability in connection with this report. Hampton Inn® , Hampton Inn & Suites® , Hilton Garden Inn® , and Homewood Suites by Hilton®  are each a registered trademark of Hilton Hotels Corporation or one of its affiliates. All references to Hilton mean Hilton Hotels Corporation and all of its affiliates and subsidiaries, and their respective officers, directors, agents, employees, accountants and attorneys. Hilton is not responsible for the content of this report, whether relating to hotel information, operating information, financial information, Hiltons relationship with Apple REIT Eight, or otherwise. Hilton was not involved in any way, whether as an issuer or underwriter or otherwise, in the Apple REIT Eight offering and received no proceeds from the offering. Hilton has not expressed any approval or disapproval regarding this report, and the grant by Hilton of any franchise or other rights to Apple REIT Eight shall not be construed as any expression of approval or disapproval. Hilton has not assumed and shall not have any liability in connection with this report.
